02/23/2022


             IN THE SUPREME COURT OF THE STATE OF MONTANA
                                                                                             Case Number: DA 21-0436


                                        DA 21-0436
                                     _________________

 THE ESTATE OF CHARLOTTE MANDICH, via
 Susan G. Mathews, its Personal Representative

               Plaintiff and Appellee,

        v.                                                              ORDER


 MARK AND KATHLEEN FRENCH,

               Defendants and Appellants.
                                 _________________

       Pursuant to Appellant’s motion for extension of time to file the reply brief and good cause
appearing,
       IT IS HEREBY ORDERED that Appellant has until March 11, 2022, within which
to file the reply brief.
       No further extensions will be granted.




                                                                                  Electronically signed by:
                                                                                        Mike McGrath
                                                                           Chief Justice, Montana Supreme Court
                                                                                      February 23 2022